PER CURIAM.
Sabana Windows, Inc. and James Abravaya appeal an order denying a motion for relief from judgment under Florida Rule of Civil Procedure 1.540. On the issue of jurisdictional amount, we affirm on authority of Soler v. Independent Fire Ins. Co., 625 So.2d 905, 906 (Fla. 3d DCA Í993), and Dade County v. Lambert, 334 So.2d 844, 846 (Fla. 3d DCA 1976). The remaining claims of procedural error leading up to the entry of the- final judgment involve matters which would have had to be raised on direct appeal and are not of a nature which would render the judgment void.
Affirmed.